Title: To James Madison from Joseph Jones, 19 September 1780
From: Jones, Joseph
To: Madison, James



Virga. 19th. Sep. 1780
Dr. Sr.

I must Request you will so far oblige me as to enclose me every week Dunlaps paper or either of the others containing any thing worth reading. Mr. Dunlap told me he would furnish you with the papers for me. I must also request you to send me the monthly Jou[r]nals as soon as printed and such information of the proceedings from time to time as you may think necessary. particularly be pleased to inform me of the Fate of the resolutions left on the Table when I cam[e] off respective the Confederation & the objections that governed the House if any of them are rejected. I should also be glad to know whether the Report respecting the Mississippi has been considered. Mr. Hill told me he wod. not forget to propose to the Commrs. of the Admirelty the ordering the Frigates to call in and scour the Chesapeake Bay. I fear it was forgot as they have not yet done it and the Enemies armed vessels still swarm there. In return for your Communications I shall from time to time give you whatever may be new and worth mentioning. The recomn to the States for filling up the deficiencies in the army and laying up in time the necessary Magazines if not already shod. be despatched and forwarded withot. delay. I did not get the Copy of the Report passed the day before I came away respecting the Cession of the back Lands. pray send it me and the resolutions if passed.
Pray present my Compliments to the worthy Mistress and Gentlemen of the Family at the House the corner of fifth Street in Market Street—to the old Lady if she is returned and inform me whether my Friend the General and his Friend Buckley have finished th[eir] dispute and whether there is any hope for the old Lady’s geting rid of her plague. very truly I am
Yr. Obt Servt.
Jos. Jones

P.S. From Wilmington I inclosed you a [Letter? ] for Gen Washington wch. I omitted to leave with [you?] for the [post?]. I also had two Letters from Col. Meade for Fitzhugh but [left?] them behind I think as I cannot find them. if they are fou[nd] pray enclose them. Griffin requested me to send you the letters in[closed?]
Compliments to Walker & Bland.
